Citation Nr: 1456080	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to April 22, 2011, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That rating decision, in pertinent part, granted service connection for PTSD with an evaluation of 30 percent effective June 29, 2009.

Subsequently, a February 2012 rating decision increased the initial 30 percent rating for PTSD to 50 percent effective April 22, 2011.  Although a higher rating has been assigned for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

On a May 2010 substantive appeal form, the Veteran requested a Board hearing.  However, the Veteran withdrew his request for such hearing in a written statement received in September 2011.  See 38 C.F.R. § 20.704(e) (2014).

The issues of clear and unmistakable error (CUE) regarding the effective date for service connection for ischemic heart disease, and service connection for tinnitus (denied by the RO in the August 2009 rating decision), diabetes secondary to herbicide exposure and secondary to PTSD, and arthritis, to include as secondary to PTSD, have been raised by the record but have not been adjudicated by the agency of original jurisdiction (AOJ).  See November 2014 Written Brief Presentation.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for additional development for the issues of entitlement to an increased initial rating for PTSD and entitlement to a TDIU.  See 38 U.S.C.A. § 5013A (West 2014); 38 C.F.R. § 3.159 (2014).

Regarding the PTSD rating claim, the evidence of record includes four private treatment reports, from Andrew F. Jensen, Ph.D.  At an April 2011 VA examination, the Veteran reported seeing Dr. Jensen every 2 to 3 weeks.  However, besides the four treatment reports of record, treatment records from Dr. Jensen are not currently associated with the claims file and should be requested on remand.  Additionally, those treatment reports indicate that the Veteran "is being treated on an outpatient basis facility for his emotional condition.  [The Veteran] is also being treated by Edmund Decker, DO, Maple Shade, NJ."  As treatment records from Dr. Decker may be pertinent to the Veteran's appeal and are not currently associated with the claims file, those records should also be requested on remand.

Furthermore, the Veteran was afforded a VA examination in April 2011.  Because of the time elapsed since the last VA examination, and because the disability may have increased in severity, the Board finds it necessary to remand the claim for a new VA examination to determine the current nature of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Turning to the TDIU claim, the Veteran filed a claim for entitlement to a TDIU, and the RO denied the claim in an October 2013 rating decision.  However, the matter is a component of the appeal for a higher initial rating regarding the service-connected PTSD.  See Rice, 22 Vet. App. at 451-53.  At the April 2011 VA examination, the Veteran reported that, because of his PTSD symptoms, he would not be employed if he did not work for his cousin's company.  Thus, it is necessary for the Board to remand the issue to allow for the RO to consider the issue of entitlement to a TDIU and issue a supplemental statement of the case should it be denied as the issue is on appeal to the Board.

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

In the November 2014 Written Brief Presentation, the Veteran's representative stated that there are no VA treatment records in the Veteran's claims file yet.  In light of the remand, any such VA medical records should be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send a notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's VA treatment records, if any.

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a psychiatric disorder, to include PTSD.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  Specifically, obtain all relevant treatment records from Andrew F. Jensen, Ph.D., and from Edmund Decker, D.O., in Maple Shade, New Jersey.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.

4.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the Veteran's PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

5.  Thereafter, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment.

The Veteran is currently service connected for ischemic heart disease and PTSD.

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation, to include consideration of the Veteran's cousin providing the Veteran with a protected work environment.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

6.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claims for entitlement to an increased initial rating for PTSD and entitlement to a TDIU should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




